PER CURIAM:
Frehiwot Jemaneh, a native and citizen of Ethiopia, seeks review of an order of the Board of Immigration Appeals (Board) denying her motion to reopen. We have reviewed the administrative record and conclude that the denial of the motion to reopen was not an abuse of discretion. See INS v. Doherty, 502 U.S. 314, 323-24, 112 S.Ct. 719, 116 L.Ed.2d 823 (1992). Moreover, we find Jemaneh’s contention that the Board violated her right to due process in denying reopening to be without merit. See Obioha v. Gonzales, 431 F.3d 400, 409 (4th Cir.2005).
We accordingly deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.